446 F.2d 570
77 L.R.R.M. (BNA) 3159, 66 Lab.Cas.  P 11,960
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SIR JAMES, INC., Respondent.
No. 26881.
United States Court of Appeals, Ninth Circuit.
Aug. 6, 1971.

Thomas Silfen (argued), NLRB, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D.C., for petitioner.
David S. Bradshaw (argued), Don T. Hibner, of Sheppard, Mullin, Richter & Hampton, Los Angeles, Cal., for respondent.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and THOMPSON,1 District Judge.
PER CURIAM:


1
The Board's order will be enforced.


2
The early unilateral discontinuance of the health and welfare payments we conclude was an unfair labor practice.  Hinson v. N.L.R.B., 8 Cir., 428 F.2d 133.


3
The finding that the company refused to bargain to an impasse is supported by the record considered as a whole.


4
THOMPSON, District Judge, dissents on the refusal to bargain issue.



1
 Bruce R. Thompson, judge of the Unted States District Court for the District of Nevada, sitting ny designation